Citation Nr: 1018931	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for right ear 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1966 to January 1969

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran initially requested a videoconference hearing 
before the Board, but he subsequently withdrew this request 
in writing in September 2008.  38 C.F.R. § 20.704(e) (2009).

In August 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.  

In March 2010, upon completion of this additional 
development, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the 
file to the Board for further appellate review.


FINDING OF FACT

With consideration of VA regulations for exceptional hearing 
loss in his right ear, the Veteran has at worst Level VI 
hearing impairment in this ear and Level I hearing impairment 
in his non-service-connected left ear.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
right ear hearing loss.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.85, Diagnostic Code 6100, 4.86(a) (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2007 and September 2009.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the April 2007 and September 2009 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the Veteran's claim in the March 2010 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV 
and Prickett, supra.  So the timing defect in the notice has 
been rectified.  It follows that a prejudicial error analysis 
by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for VA compensation examinations in May 2007 and 
February 2009.  Notably, in August 2009, the Board remanded 
the claim for another  VA examination, since the prior 
examinations produced invalid audiometric threshold results.  
And the AMC subsequently arranged for a VA examination to 
assess the Veteran's right ear hearing loss in November 2009, 
so relatively recently.  Indeed, the record is inadequate and 
the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be 
incorrect, which is not the case here.  38 C.F.R. § 3.327(a) 
(2009).  Consequently, another examination is not warranted 
because there is sufficient evidence, already of record, to 
fairly decide this claim insofar as assessing the severity of 
the conditions.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board is satisfied the RO/AMC has made reasonable efforts to 
obtain any identified medical records.  



II.  Analysis-Entitlement to a Compensable Disability Rating 
for Right Ear Hearing Loss

The Veteran is currently service-connected for sensorineural 
right ear hearing loss, which is currently assigned a 
noncompensable (0 percent) rating, under 38 C.F.R. § 4.85, DC 
6100 (hearing impairment) (2009).  He contends his right ear 
hearing loss has worsened in severity, warranting a higher 
disability rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With respect to the claim for his bilateral hearing loss 
disorder, he is not appealing his initial rating assigned in 
a previous rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was received on January 23, 
2007 - so in this case, January 23, 2006 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2009).  



It is important for the Veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

During the entire period on appeal (from January 23, 2006) 
for this claim for a higher rating, the pertinent medical 
evidence for consideration are VA audiology examinations 
provided in May 2007, and February and November 2009.  
Notably, though, the May 2007 and February 2009 examiners 
concluded that the audiometric testing results were invalid 
due to inconsistent results.  And the January 3, 2006 VA 
examination was slightly outside the appeal period, beginning 
in January 23, 2006.  Therefore, only the results of the 
November 2009 VA audiological compensation examination report 
provide valid audiometric testing results for consideration 
in this appeal.  

For reasons discussed below, his claim for a compensable 
rating for right ear hearing loss must fail.  Without any 
audiometric evidence establishing otherwise, there is simply 
no basis for the Board to assign the Veteran a compensable 
disability rating for his current level of hearing 
impairment.  As for the November 2009 VA examination, his 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

60
60
90
95
LEFT

65
90
99.5
105

The average puretone threshold was 76 dB in the right ear and 
91 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 76 
percent in the left ear.  

But, here, only the right ear is service-connected.  Under 
38 C.F.R. § 4.85(f), if impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation of I, subject to the 
provisions of § 3.383.
Therefore, for the purposes of applying 38 C.F.R. § 4.85(f) 
to Table VII, the Board designates the Veteran's non-service-
connected left ear to constitute only Level I hearing loss.  
On the other hand, applying the results of that November 2009 
VA examination to Table VI yields a value of Level III 
hearing impairment for his service-connected right ear.  
Applying these values (Level I for left ear and Level III for 
right ear) to Table VII, the November 2009 examination 
results indicate his right ear hearing loss only warrants a 0 
percent disabling rating.  

But, the Board makes special note that the provisions for 
exceptional hearing loss apply to the right ear hearing loss.  
Under 38 C.F.R. § 4.86(a), there is exceptional hearing loss 
when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more.  In such cases, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  To reiterate applying the 
right ear hearing results from the November 2009 examination 
to Table VI provides no more than a 0 percent disability 
rating.

When the November 2009 results are applied to Table VIA, the 
service-connected right ear hearing loss produces a hearing 
loss of Level VI.  Applying these values (Level I for left 
ear and Level VI for right ear) to Table VII, indicates his 
right ear hearing loss still only warrants a 0 percent 
disabling rating.  Therefore, even considering the provisions 
for exceptional hearing loss under 38 C.F.R. § 4.86(a), the 
Veteran's right ear hearing loss is only noncompensably (0 
percent) disabling.  

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
The Veteran asserted in his February 2008 substantive appeal 
(VA Form 9) that his hearing loss is so impaired that he must 
read lips to understand what people are saying, as well as 
turn up his television and cellular phone to the highest 
volume settings possible.  He is competent, as a layman, to 
report on that as to which he has personal knowledge, such as 
difficulty hearing in his right ear.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  

Indeed, while he is competent to describe his hearing loss 
symptoms, as this is capable of lay observation and 
experience, where, as here, there is such a marked contrast 
between his reported symptomatology and the objective 
clinical findings, the Board must determine which is more 
probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); and 38 C.F.R. § 3.159(a)(2).  And the Board finds 
that the objective evidence is more probative than his 
descriptions of the severity of his symptoms.  The Board 
bases this determination partly on the notion that, if in 
fact his symptoms were as severe as alleged, including 
insofar as their frequency and duration, they would have been 
evident when examined, but they were not - certainly not to 
the level required for a higher 10 percent rating.  

Moreover, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the severity of his service-connected hearing loss 
disability.  Rather, this of necessity, requires appropriate 
medical findings regarding the extent and nature of his right 
ear hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Importantly, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  The November 
2009 VA examiner concluded that the Veteran's hearing loss 
causes "no significant effects" on his occupational duties 
or usual daily activities.  Under Martinak, even if this 
examiner's description of the functional effects was 
defective, the Veteran bears the burden of demonstrating any 
prejudice.  Id.  And here the Veteran has not presented any 
evidence that the examination was defective or that there was 
any prejudice caused by any deficiency in the examination.  
Id.

There is no basis to "stage" his rating under Hart because 
his hearing loss has never been more than 0 percent disabling 
at any time since January 23, 2006 (one year prior to filing 
his current claim).  And since, for these reasons and bases 
discussed, the preponderance of the evidence is against his 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's right ear hearing loss disability 
has markedly interfered with his ability to work, meaning 
above and beyond that contemplated by his noncompensable (0 
percent) schedular rating.  See 38 C.F.R. § 4.1, indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (reiterating that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

The claim for a compensable rating for right ear hearing loss 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


